Citation Nr: 0018738	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  96-10 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $12,054.87, to include 
the issue of whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran had active service from February 1976 to February 
1978.  This appeal arises from a September 1995 decision of 
the Committee on Waivers and Compromises (Committee) of the 
Winston-Salem, North Carolina RO.  This case was before the 
Board in January 1997 when it was remanded for further 
development.


REMAND

A review of the record reveals that: a 10 percent disability 
evaluation for sarcoidosis has been in effect since November 
1, 1980; a 10 percent disability evaluation for Osgood-
Schlatter's disease of the right knee has been in effect 
since February 24, 1978; and a 10 percent disability 
evaluation for Osgood-Schlatter's disease of the left knee 
has been in effect since February 24, 1978.  The veteran's 
combined evaluation has been 30 percent since November 1, 
1980.

However, in January 1995, the RO received information that 
the veteran was incarcerated on December 7, 1990, as the 
result of a conviction for a felony.  Consequently, in April 
1995, the veteran's compensation benefits were reduced to 10 
percent effective from February 5, 1991.  This retroactive 
adjustment created an overpayment of $12,054.87.  In a 
September 1995 decision, the Committee denied the veteran's 
request for waiver of recovery of the overpayment, on the 
basis that recovery would not be against equity and good 
conscience.

VA has a duty to assist the appellant in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  The United States Court 
of Appeals for Veterans Claims has held that the Board must 
make a determination as to the adequacy of the record.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The record shows that the veteran most recently submitted a 
financial status report in 1995.  It appears, however, that 
the veteran was released from prison in 1998.  Obviously, 
this would result in a change in his financial status.  Thus, 
a current financial status report should be requested to 
determine how the veteran's circumstances have changed since 
1995.

The Board regrets any further delay in this case.  Under the 
circumstances, however, the Board finds that further 
assistance is required.  Accordingly, the case is REMANDED to 
the RO for the following actions:

1.  The RO should request that the 
veteran provide a current financial 
status report listing all monthly income, 
monthly expenses, and assets.  Once 
obtained, all documentation should be 
associated with the claims folder.

2.  Thereafter, the claim should be 
reviewed by the RO.  If the claim 
continues to be denied, the RO should 
provide the veteran with a supplemental 
statement of the case (SSOC) that 
accurately reflects the reasons for its 
decision and contains a recitation of the 
applicable laws and regulations insofar 
as claims for waiver of recovery of 
overpayments are concerned.  The veteran 
should be given the opportunity to 
respond to the SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


